Citation Nr: 0724388	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for osteoarthritis of the left knee, status post 
anterior cruciate ligament reconstruction and partial 
meniscectomy.  

2.  Entitlement to an initial compensable evaluation for 
right knee strain with patellar subluxation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1993 until August 
2001.  These matters comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Diego.  These matters were previously before the Board in 
June 2006 and December 2006.  On those occasions, remands 
were ordered to accomplish additional development.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
osteoarthritis of the left knee, status post anterior 
cruciate ligament reconstruction and partial meniscectomy has 
been manifested by complaints of pain and instability; 
objectively, he had flexion to 140 degrees and extension to 0 
degrees, with evidence of painful motion and with no more 
than moderate instability.

2.  Throughout the rating period on appeal, the veteran's 
right knee strain with patellar subluxation has been 
manifested by complaints of pain; objectively, there is no x-
ray evidence of arthritis or instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for disability of the left knee, status 
post anterior cruciate ligament reconstruction and partial 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for entitlement to a separate initial 
evaluation of10 percent for osteoarthritis of the left knee 
with limitation of motion have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5010. 
(2006).

3.  The criteria for entitlement to an initial compensable 
evaluation for right knee strain with patellar subluxation 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010-5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his knee disabilities.  In this regard, because the May 
2002 rating decision granted the veteran's claims of 
entitlement to service connection, such claims are now 
substantiated.  As such, his filing of a notice of 
disagreement as to the May 2002 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that the Board does not commit prejudicial error in 
concluding that a notice letter complied with § 5103(a) and § 
3.159(b), where a claim for service connection has been 
substantiated, because such notice is not required).  
Instead, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant Diagnostic Codes for the knee disabilities at issue, 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the evaluations that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve higher ratings 
for the service-connected disabilities at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a September 2006 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

I.  Increased rating- left knee

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for his osteoarthritis of the 
left knee, status post anterior cruciate ligament 
reconstruction and partial meniscectomy, is an appeal from 
the initial assignment of a disability rating.  As such, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for his left knee disability 
pursuant to Diagnostic Code 5010-5257.  Diagnostic Code 5257, 
which contemplates knee impairment characterized by recurrent 
subluxation or lateral instability, affords a 20 percent 
rating for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  

The evidence of record during the period in question does not 
demonstrate severe left knee impairment due to subluxation or 
lateral instability such as to justify the next-higher 30 
percent rating under Diagnostic Code 5257.  Indeed, upon VA 
examination in October 2001, the veteran had a negative 
McMurray's test, Lachman's test, and anterior drawer sign.  
The medial and lateral ligaments were intact.  Moreover, 
patellar grind testing was negative. Subsequent VA 
examination in February 2004 showed that the left knee was 
stable to varus and valgus stress.  The veteran was negative 
for medial and lateral joint line tenderness and also for 
McMurray's test.  Finally, VA examination in March 2007 
revealed negative Lachman's test.  

The Board acknowledges the veteran's subjective complaints of 
instability raised at his VA examinations and at his 
September 2006 hearing before the undersigned.  He stated at 
his February 2004 examination that he had previously worn a 
left knee brace.  The Board also recognizes objective 
findings of positive pivot shift of the left knee revealed at 
the February 2004 VA examination.  Additionally, the March 
2007 VA examination showed left knee laxity, but it was very 
minimal.  Therefore, the evidence of record does not show a 
disability picture that most nearly approximates the next-
higher 30 percent evaluation for left knee instability under 
Diagnostic Code 5257.  

In reaching the above conclusion, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's left knee 
disability. 

To this point, the Board has considered only the 
manifestations of the veteran's left knee disability that are 
based on instability.  However, in the present case, the 
competent evidence also reveals degenerative arthritis of the 
left knee.  In this vein, the VA General Counsel has held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.  Again, in the 
present case, the objective evidence demonstrates arthritis 
of the left knee.  Specifically, an October 2001 VA x-ray 
showed mild osteoarthrosis.  A March 2004 MRI also indicates 
osteoarthritic type changes.  

Having identified x-ray evidence of arthritis, the Board must 
now determine whether the record establishes limited motion 
to at least a noncompensable level.  Limitation of leg motion 
is addressed under Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable evaluation applies for 
limitation of leg flexion to 60 degrees.  Under Diagnostic 
Code 5261, a noncompensable evaluation applies for limitation 
of leg extension to 5 degrees.  Moreover, in rating 
musculoskeletal disabilities, it is appropriate to consider 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Rather, VA examination in October 2002 revealed left knee 
flexion to 140 degrees.  The veteran had left knee extension 
to 0 degrees.  Range of motion was again from 0 to 140 
degrees upon VA examinations in February 2004 and March 2007.  
As stated above, the veteran here does not have flexion or 
extension limited to even noncompensable levels.  However, 
the evidence does indicate painful motion of the left knee.  

In the present case, the veteran complained of left knee pain 
and weakness at his February 2004 VA examination.  His 
symptoms were worse with running.  He also experienced left 
knee swelling and took Motrin a few times per month to 
control his pain.  Objectively, pain was not noted with range 
of motion, and the veteran could squat repetitively to about 
50 or 60 percent.  

The veteran also endorsed knee pain at his September 2006 
hearing before the undersigned.  He stated that he did not 
have full motion of the left knee.  Most recent VA 
examination in March 2007 revealed complaints of severe knee 
pain, worsened by weather changes.  Objectively, there was 
diffuse anterior pain with left knee motion.  Slight swelling 
was noted.  The examiner indicated that the veteran did have 
some functional impairment of the left knee due to pain and 
weakness.  Specifically, the examiner noted that the veteran 
was limited with respect to activities involving crouching, 
stooping, squatting, kneeling, crawling, running, and 
jumping.  Additionally, it was noted that repetitive 
manipulation of the knee was uncomfortable, though the VA 
examiner remarked that the veteran's subjective complaints 
appeared excessive in relation to the objective findings.  

The Board finds that the evidence of painful left knee motion 
here entitles the veteran to a separate 10 percent evaluation 
for his left knee arthritis.  Indeed, Diagnostic Code 5003, 
for degenerative arthritis instructs that, where limitation 
of the specific joint or joints involved is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Here, painful motion has been 
sufficiently demonstrated.

Further regarding separate evaluations, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the right leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.

In the present case, the medical findings detailed previously 
do not establish loss of flexion or extension to a 
compensable degree.  Therefore, assignment of a separate 
evaluation pursuant to VAOPGCPREC 9-2004 is not permissible 
here.  In reaching these conclusions, the Board has 
appropriately considered additional functional impairment due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

In conclusion, there is no basis for an initial rating in 
excess of 20 percent for the veteran's left knee instability 
for any portion of the rating period on appeal.  However, 
assignment of a separate 10 percent rating for arthritis is 
warranted, also over the duration of the rating period on 
appeal.  The Board notes that in reaching these conclusions, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Increased rating- right knee

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for his right knee strain with 
patellar subluxation is an appeal from the initial assignment 
of a disability rating.  As such, the claim requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Throughout the rating 
period on appeal, the veteran is assigned a noncompensable 
evaluation for his right knee disability pursuant to 
Diagnostic Code 5010-5257.  

Diagnostic Code 5257, which contemplates knee impairment 
characterized by recurrent subluxation or lateral 
instability, affords a 10 percent disability rating for 
slight impairment.  A 20 percent rating is warranted for 
moderate impairment.  
Finally, a 30 percent rating is warranted for severe 
impairment.  

In the present case, the competent evidence does not support 
assignment of a compensable rating for mild right knee 
impairment under Diagnostic Code 5257.  Indeed, upon VA 
examination in October 2001, the veteran had a negative 
McMurray's test, Lachman's test, and anterior drawer sign.  
The medial and lateral ligaments were intact.  Moreover, 
patellar grind testing was negative.  Subsequent VA 
examination in February 2004 showed that the right knee was 
stable to varus and valgus stress.  The veteran was negative 
for medial and lateral joint line tenderness and also for 
McMurray's test.  Pivot shift testing was similarly negative.  
Finally, VA examination in March 2007 revealed negative 
Lachman's test and anteroposterior drawer sign.  

In determining that a compensable rating under Diagnostic 
Code 5257 is not warranted, the Board acknowledges that, in 
evaluating disabilities of the musculoskeletal system, 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's right knee 
disability. 

To this point, the Board has considered only the 
manifestations of the veteran's right knee disability that 
are based on instability.  However, as discussed previously, 
the VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  

In the present case, the objective evidence does not 
demonstrate arthritis of the right knee.  Rather, right knee 
x-rays taken in conjunction with the veteran's March 2007 VA 
examination were within normal limits. 

In the absence of x-ray evidence of right knee arthritis, 
assignment of a separate evaluation pursuant to VAOPGCPREC 
23-97 and VAOPGCPREC 9-98 is not appropriate.  Moreover, 
because limitation of motion is not for consideration in 
evaluating the veteran's right knee instability, a separate 
evaluation pursuant to VAOPGCPREC 9-2004 (September 17, 2004) 
is also precluded.  

In conclusion, there is no basis for an initial compensable 
rating for the veteran's right knee instability for any 
portion of the rating period on appeal.  No separate ratings 
are applicable.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.
			

ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for disability of the left knee, status post anterior 
cruciate ligament reconstruction and partial meniscectomy is 
denied.

A separate 10 percent evaluation for left knee arthritis with 
painful motion is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an initial compensable evaluation for right 
knee strain with patellar subluxation is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


